DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 
Status of Claims
•	This action is in reply to the RCE filed on 05/12/2022.
•	Claims 1, 8-9, 11-12, 14-15, 17-18, and 20 have been amended and are hereby entered.
•	Claims 21-24have been added.
•	Claims 7, 13, 16, and 19 have been canceled.
•	Claims 1-6, 8-12, 14-15, 17-18, and 20-24 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Information Disclosure Statement
The information disclosure Statement(s) filed on 05/12/2022 and 08/26/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Examiner’s Note
It is noted that the earliest priority date of the instant application is August 19, 2019.

Response to Arguments
Applicant’s arguments filed May 12, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 102 and 35 USC § 103 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
The 35 USC § 101 rejection is maintained, and the Examiner respectfully notes that the claims do not integrate the judicial exception into a practical application.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the claims recite a memory; and a processor, coupled to the memory, wherein the processor is configured to perform claimed functions and a non-transitory computer-readable storage medium comprising executable instructions that, when executed by a computing system, cause the computing system to perform claimed functions; and storing data in a double-ended queue and traversing the double-ended queue such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor and memory storing a computer program executable by the processor to perform the claimed method steps and system functions.  The processor, memory and system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0013]-[0015], disclosing computing the gain or loss associated with a given set of cryptocurrency transactions, wherein the transaction represents a taxable event.
Regarding Applicant’s argument on page 11, that the claims satisfy step 2B of the Alice/Mayo analysis, the Examiner respectfully disagrees.  The claims do not recite significantly more than the judicial exception.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include a memory; and a processor, coupled to the memory, wherein the processor is configured to perform claimed functions and a non-transitory computer-readable storage medium comprising executable instructions that, when executed by a computing system, cause the computing system to perform claimed functions; and storing data in a double-ended queue and traversing the double-ended queue.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to the application or instructions to apply the abstract idea (i.e., computing the gain or loss associated with a given set of cryptocurrency transactions) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself.  The specifics about the abstract idea do not overcome the rejection.
Applicant further argues, on page 11, that the limitations of “for a given transaction bucket, storing, in a double-ended queue, a plurality of cryptocurrency acquisition transactions associated with the given transaction bucket” and “selecting a cryptocurrency acquisition transaction of the plurality of cryptocurrency acquisition transactions by traversing the double-ended queue in a direction defined by an applicable accounting rule” are unconventional or otherwise more than what is well-understood, conventional activity in the field, the Examiner respectfully disagrees.  In the claims of the instant application, the additional elements of the claim include a memory; and a processor, coupled to the memory, wherein the processor is configured to perform claimed functions and a non-transitory computer-readable storage medium comprising executable instructions that, when executed by a computing system, cause the computing system to perform claimed functions; and storing data in a double-ended queue and traversing the double-ended queue.  These are merely generic computer components performing customary and generic steps. Furthermore, regarding the claim limitations directed to a double-ended queue, the double-ended queue is recited at a high level of generality such that it merely further describes the technological environment.  The Examiner fails to understand, and Applicant has not explained, how a double-ended queue is being used in such a way that is unconventional.  In the claims of the instant application, the double-ended queue is merely functioning as a database to store data and traverse through data.  Therefore, the claims merely amount to the application or instructions to apply the abstract idea using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself. 
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-12, 14-15, 17-18, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 15, and 18 are directed to a method (claim 1), a system (claim 15), and an apparatus (claim 18).  Therefore, on its face, each independent claim 1, 15, and 18 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 15, and 18 recite, in part, a method, a system, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites identifying a plurality of cryptocurrency trading transactions associated with an accounting perimeter of a plurality of accounting perimeters associated with one or more cryptocurrency trading accounts, wherein each cryptocurrency trading transaction of the plurality of cryptocurrency trading transactions is represented by one of: a cryptocurrency acquisition transaction or a cryptocurrency disposal transaction; assigning each cryptocurrency trading transaction associated with the accounting perimeter to a transaction bucket of a sequence of transaction buckets, wherein the transaction bucket is identified by a start time and an end time, and wherein the transaction bucket is selected based on a timestamp of the cryptocurrency trading transaction, such that the timestamp falls between the start time and the end time; for a given transaction bucket, storing a plurality of cryptocurrency acquisition transactions associated with the given transaction bucket; selecting a cryptocurrency acquisition transaction of the plurality of cryptocurrency acquisition transactions by traversing the double-ended queue in a direction defined by an applicable accounting rule: responsive to determining that an amount of the selected cryptocurrency acquisition transaction is less than or equal to a difference between an amount of a specified cryptocurrency disposal transaction and a running total amount of matched cryptocurrency acquisition transactions, adding the amount of the selected cryptocurrency acquisition transaction to the running total amount of matched cryptocurrency acquisition transactions; computing one of: a gain associated with the specified cryptocurrency disposal transaction or a loss associated with the specified cryptocurrency disposal transaction, and generating a report reflecting one of: the gain associated with the specified cryptocurrency disposal transaction or the loss associated with the specified cryptocurrency disposal transaction.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial or legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for identifying a plurality of cryptocurrency trading transactions, and computing one of: a gain associated with the cryptocurrency disposal transaction or a loss associated with the cryptocurrency disposal transaction, which is a commercial or legal interaction including sales activities or behaviors of calculating income or loss of income from a currency trade.  The mere nominal recitation of a memory; and a processor, coupled to the memory do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of a memory; and a processor, coupled to the memory, wherein the processor is configured to perform claimed functions and a non-transitory computer-readable storage medium comprising executable instructions that, when executed by a computing system, cause the computing system to perform claimed functions; and storing data in a double-ended queue and traversing the double-ended queue are recited at a high-level or generality (i.e., as a generic processor performing a generic computer function of identifying a plurality of cryptocurrency trading transactions; assigning each cryptocurrency trading transaction to a transaction bucket; storing cryptocurrency acquisitions; and determining one of: a gain associated with the cryptocurrency disposal transaction or a loss associated with the cryptocurrency disposal transaction) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-6, 8-12, 14, 17, and 20-24 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-6, 8-12, 14-15, 17-18, and 20-24 is/are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200074416 A1 (“Mathew”) discloses routing rules that may be nested or layered, such that satisfying a first routing rule may result in one or more other routing rules being applied to the transaction (e.g., identifying a merchant of the transaction and then applying merchant-specific routing rules to the transaction, etc.).  See Mathew at [0031].
US 20180158048 A1 (“Narasimhan”) discloses codes that may include nested structures with transaction identifiers, payment network identifiers, and tokenization data (e.g., a signature, a header, encrypted payment data, an amount, a cardholder name, and/or payment processing data).  See Narasimhan at [0048].
US 20130246233 A1 (“Hakim”) discloses a legal tender value of an accounting system entry is recorded. A currency alternative unit decomposition of the accounting system entry is recorded. The accounting system entry represents at least one or more currency alternative units associated with a financial transaction.
US 20190130392 A1 (“Kale”) discloses a method is provided for determining a cost basis for transactions in a cryptocurrency recorded in a blockchain. The method accesses an identifier of transactions recorded in the blockchain. The method collects transactions recorded in the blockchain that are associated with the identifier. The method, for each purchase transaction, identifies a purchase price associated with the purchase transaction. The method for each sale transaction, identifies a sale price associated with the sale transaction. The method pairs sale transactions with one or more purchase transactions. For each sales transaction, the method generates the cost basis for the sales transaction based on the sale price and the sale cryptocurrency amount of the sale transaction and the purchase price and the purchase cryptocurrency amount of the purchase transaction.
US 20160342977 A1(“Lam”) discloses a method and system for cryptocurrency transactions across ledgers or blockchains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN E ZEER/Examiner, Art Unit 3694